The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 VIA EDGAR April 21, 2011 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, N.E. Washington, D.C.20549-8629 RE: Tandy Representations – The Lincoln National Life Insurance Company and Lincoln Life Variable Annuity Account N (File Nos. 333-170897; 811-08517) Pre-Effective Amendment No. 1 Dear Ms. Sazzman: In regards to the referenced filing, The Lincoln National Life Insurance Company and Lincoln Life Variable Annuity Account N (together “LNL”) represent the following: · LNL is responsible for the adequacy and accuracy of the disclosure in the filing; · The action of the Commission or the Staff in declaring this filing effective does not foreclose the Commission from taking any action with respect to the filing; and · LNL may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Mary Jo Ardington Associate General Counsel
